IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN WILLIAMS,                       §
                                      §     No. 390, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 1204002559(N)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: February 6, 2019
                         Decided:   February 11, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                   ORDER

      This 11th day of February, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

June 29, 2018 Memorandum Opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                      BY THE COURT:



                                      /s/ Gary F. Traynor
                                      Justice